DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 1-7 are allowed.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 1.  The closest prior art is Goto et al. (WO 2018/012565), herein Goto.  US 2019/0144342 A1 is used as the English equivalent of WO 2018/012565.  All citations herein refer to US 2019/0144342 A1. Goto teaches a honeycomb structured body including a honeycomb fired body in which multiple through-holes are arranged longitudinally in parallel with one another with a partition wall therebetween, wherein the honeycomb fired body is an extrudate containing ceria-zirconia composite oxide particles and alumina particles [Abstract, 0010, claim 1].  The inorganic fibers) [0072-0074].  However, Goto fails to teach the orientation of the inorganic fibers in a cross-sectional image have the ratio and are in the percentage range as claimed.  Further the orientation of the fibers is not expected to be inherent as the Instant Specification demonstrates in Table 1 that the orientation of the fibers is a result of both the mesh of the net used in the extruder as well as the molding pressure. A search of the prior art did not find any teachings or suggestions in order to modify the honeycomb structure of Goto to meet the limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include Louks et al. (US 2003/0165638) which teaches a fiber-based paper honeycomb with somewhat oriented fibers [Abstract, 0021] and Zuberi et al. (US 2007/0220871) which teaches that in extruded ceramic filter structures the fibers are at least partially oriented parallel to the main axis of extrusion [Abstract, 0050].
This application is in condition for allowance except for the following formal matters: 
The abstract is objected to for being more than 150 words.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        


/ELIZABETH COLLISTER/Examiner, Art Unit 1784